NO. 07-03-0024-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

APRIL 8, 2003
______________________________

TOM RICHARD DOYLE, JR.,


		Appellant


v.

THE STATE OF TEXAS, 


		Appellee

_________________________________

FROM THE 359TH DISTRICT COURT OF MONTGOMERY COUNTY;

NO. 02-05-03090-CR; HON. JAMES H. KEESHAN, PRESIDING
_______________________________

ORDER DIRECTING FILING OF REPORTER'S RECORD
__________________________________
Before JOHNSON, C.J., QUINN, J., and BOYD, S.J. (1)
	Appellant, Tom Richard Doyle, Jr. appeals his convictions for indecency with a child,
aggravated sexual assault of a child and aggravated kidnapping.  Notice of appeal was
timely filed in the trial court on December 18, 2002.  The clerk's record was subsequently
filed on January 27, 2003, and the reporter's record was due to be filed on February 21,
2003.  On February 28, 2003, this Court sent a letter requesting Jill Driscoll, the official
court reporter, to complete and file a reporter's request form by March 10, 2003.  See Tex.
R. App. P. 35.3(b).  The reporter returned the form requesting an extension of time to file
the reporter's record, which the Court granted to March 31, 2003, with the admonition that
no further extensions would be granted.  To date, no reporter's record or motion for
extension of time has been filed with this Court. 
	Accordingly, we order Jill Driscoll, the official court reporter for the 359th District
Court of Montgomery County, to transcribe and file with the Clerk of this Court a reporter's
record as required by the Texas Rules of Appellate Procedure and encompassing the trial
had in cause number 02-05-03090-CR.  Said record shall include all argument, evidence,
and exhibits presented to the court during trial, as well as any pre-trial and post-trial
hearings conducted by the court in said cause.  We further order Jill Driscoll to file the
complete reporter's record in a manner by which it will be received by the Clerk of this
Court on or before 5:00 p.m. on May 8, 2003.  No further motions for extension of time will
be considered.  Lastly, the failure to file the reporter's record by the date stated herein may
result in a hearing requiring Ms. Driscoll to show cause why she should not be held in
contempt, a complaint to the body governing certified court reporters, appropriate
sanctions, or abatement and remand to the trial court for appropriate action.
	It is so ordered.
							Per Curiam

Do not publish.
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.  Tex. Gov't Code
Ann. §75.002(a)(1) (Vernon Supp. 2003).